Citation Nr: 1011362	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The Veteran had active military service from July 1964 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.  In that rating action, the RO 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned a 30 percent disabling rating, effective 
from September 8, 2004.  The RO also denied the Veteran's 
claim for an increased (compensable) rating for his service-
connected bilateral hearing loss.  In a February 2005 notice 
of disagreement (NOD), the Veteran disagreed with the rating 
assigned to his service-connected PTSD.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  He also disagreed with the 
denial of his increased rating claim.  A statement of the 
case (SOC) was issued in September 2006, and the Veteran 
filed a timely substantive appeal (VA Form 9) in February 
2006.                  

By a June 2007 rating action, the RO increased the disability 
rating for the Veteran's service-connected PTSD from 30 to 70 
percent disabling, effective from February 2, 2006.   

In a letter from the Veteran, received in June 2007, he 
stated that he was satisfied with the recent increase to 70 
percent for his service-connected PTSD, and that he wanted 
his pending appeal regarding increase of his PTSD withdrawn.  
He did not express any disagreement with the effective date 
assigned to the 70 percent rating.  Accordingly, the issues 
of entitlement to an initial rating in excess of 30 percent 
for PTSD, prior to February 2, 2006, and entitlement to an 
initial rating in excess of 70 percent for PTSD, on and after 
February 2, 2006, are no longer in appellate status.  
38 C.F.R. § 20.204 (2009); Fenderson, supra.  

Although the Veteran initially had requested a Travel Board 
hearing in his substantive appeal, he subsequently withdrew 
that request in June 2007.  


FINDINGS OF FACT

1.  In November 2004, audiological testing revealed an 
average 38 decibel puretone threshold, with a speech 
recognition score of 94 percent, in the right ear (level I); 
and an average 43 decibel puretone threshold, with a speech 
recognition score of 94 percent, in the left ear (level I).

2.  In June 2007, audiological testing revealed an average 58 
decibel puretone threshold, with a speech recognition score 
of 94 percent, in the right ear (level II); and an average 
56 decibel puretone threshold, with a speech recognition 
score of 94 percent, in the left ear (level I).


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic 
Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 



Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 and May 2007 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2004 and May 2007 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the May 2007 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in October 2004, prior to the 
appealed from rating decision, along with the subsequent 
notice provided in May 2007, after the decision that is the 
subject of this appeal.  Despite any timing deficiency, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that there is a preponderance of the 
evidence against the Veteran's claim for an increased 
(compensable) rating for bilateral hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.      

The Board notes that the Court had previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (2009); Dingess, 19 Vet. App. at 473.  The Board finds 
that the October 2004 and May 2007 letters substantially 
satisfy the current notification requirements for the claim 
for an increased rating for the Veteran's bilateral hearing 
loss.  As the Veteran has not indicated any prejudice caused 
by a content error and no such error is apparent, the Board 
finds no basis for finding prejudice against the Veteran's 
appeal of the issue adjudicated in this decision.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the 
rule of prejudicial error.       

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.        


Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received VA 
examinations in November 2004 and June 2007 which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  

In February 2005, the Veteran's representative, the American 
Legion, stated that the audiologist who conducted the 
Veteran's November 2004 VA examination was "controversial" 
and that her narratives were often "tainted by her 
cynicism."  In this regard, the Board observes that, as 
explained in the decision below, the "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the Veteran's representative 
generally criticized the narratives of the audiologist who 
conducted the Veteran's November 2004 VA examination, he also 
stated that she was probably a competent audiological 
technician, and he did not dispute the numerical 
interpretations of the auditory thresholds for the pertinent 
frequencies that were provided in the November 2004 
audiological evaluation report.  Nevertheless, in June 2007, 
the Veteran underwent an additional audiological evaluation 
that was conducted by QTC Services and a different 
audiologist from the November 2004 VA examination.   

In light of the above, the Board finds that the medical 
evidence of record is sufficient to resolve this appeal.  The 
VA audiological examinations revealed findings that are 
adequate for rating the Veteran's bilateral hearing loss.  
Thus, VA has no further duty to provide an examination or 
medical opinion.  38 C.F.R. §§ 3.326, 3.327.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

By a November 1996 rating action, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating under Diagnostic Code 6100, 
effective from November 14, 1996, for the Veteran's bilateral 
hearing loss.  

In a June 1998 rating action, the RO granted an earlier 
effective date for the grant of service connection for 
bilateral hearing loss.  The RO concluded that an effective 
date of August 22, 1994, for the grant of service connection 
for bilateral hearing loss was warranted.   

VA Medical Center (VAMC) outpatient treatment records, dated 
from March 2002 to September 2004, show that March 2002, the 
Veteran underwent an audiological consultation.  At that 
time, he stated that he was having problems understanding 
speech in crowds and when he was on the telephone.  He 
indicated that he also had problems hearing the television.  
The audiological examination revealed that the Veteran had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 25, 15, 
15, 55, and 60 decibels, with a pure tone average of 36.25 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 20, 15, 25, 50, 
and 70 decibels, with a pure tone average of 40 decibels.  
The examiner interpreted the results as showing a very mild 
hearing loss at 250-500 Hertz on the right ear, with normal 
hearing at 1,000 to 2,000 Hertz, and a moderate/severe loss 
from 3,000 to 8,000 Hertz.  For the left ear, the Veteran had 
normal hearing from 250 to 2,000 Hertz, and a moderate/severe 
loss from 3,000 to 8,000 Hertz.    

In September 2004, the Veteran requested that his service-
connected bilateral hearing loss be reevaluated for a higher 
rating.

In October 2004, the RO received a private audiological 
evaluation report, dated in September 2004.  The report 
revealed that the Veteran had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 45, 20, 30, 70, and 70 
decibels, with a pure tone average of 47.5 decibels.  In the 
left ear for the same frequencies, he had pure tone air 
conduction threshold levels of 25, 20, 25, 25, and 25 
decibels, with a pure tone average of 23.75 decibels.  It was 
noted that the Veteran's hearing levels were much improved 
with hearing aids.    

In a letter from the Veteran, received in October 2004, the 
Veteran stated that he worked abroad and had a difficult time 
understanding his foreign co-workers due to his bilateral 
hearing loss.  

Private medical records show that the Veteran underwent 
audiological testing in April 2003 and July 2004.  The 
records contain uninterpreted graphical representations of 
the Veteran's auditory threshold testing results.  In April 
2003, the examiner stated that the Veteran's right ear 
exhibited a mild sensorineural hearing loss in the low 
frequencies with recovering to within the normal range at 
1,000 to 2,000 Hertz, and then dropping steeply to the 
moderately severe sensorineural range in the remainder of the 
high frequencies.  In the left ear, the Veteran had normal 
hearing threshold levels through 1,500 Hertz, with a 
gradually sloping moderate to moderately severe sensorineural 
hearing loss in the very high frequencies.  In the July 2004 
examination report, the examiner noted that there had been no 
substantial decrease of hearing threshold levels comparing 
the April 2003 and July 2004 audiological evaluations.   

In November 2004, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that he had problems 
hearing his wife and understanding foreign accents.  The 
audiological examination revealed that the Veteran had pure 
tone air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 30, 15, 20, 
55, and 60 decibels, respectively, with a pure tone average 
of 38 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 25, 10, 30, 
65, and 70 decibels, with a pure tone average of 43 decibels.  
Speech discrimination percentages were 94 percent in his 
right ear and 94 percent in his left ear.  The examiner 
interpreted the results as showing a mild sensorineural 
hearing loss in the right ear at 250 to 500 Hertz, normal 
hearing at 1,000 to 2,000 Hertz, and moderately severe 
sensorineural hearing loss from 3,000 to 8,000 Hertz.  In 
regard to the left ear, the Veteran had normal hearing from 
250 to 1,500 Hertz, a mild sensorineural hearing loss at 
2,000 Hertz, moderate/severe sensorineural hearing loss at 
3,000 Hertz and 6,000 to 8,000 Hertz, and severe 
sensorineural hearing loss at 4,000 Hertz.       

In a letter from the Veteran's wife, received in February 
2005, she stated that the Veteran's hearing was worsening.  
According to the Veteran's wife, even though the Veteran wore 
hearing aids, he had to play the television extremely loud 
and he could not maintain conversations in a car with 
background noise.  

In June 2007, the Veteran underwent a VA examination which 
was conducted by QTC Services.  In the examination report, 
the examiner stated that the Veteran wore hearing aids in 
both ears.  According to the Veteran, he had difficulty in 
most listening environments.  The audiological examination 
revealed that the Veteran had pure tone air conduction 
threshold levels in the right ear at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz as follows: 50, 45, 50, 65, and 70 
decibels, respectively, with a pure tone average of 58 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 50, 40, 50, 65, 
and 70 decibels, with a pure tone average of 56 decibels.  
Speech discrimination percentages were 94 percent in his 
right ear and 94 percent in his left ear.  The examiner 
interpreted the results as showing moderate to severe 
sensorineural hearing loss in both ears.  


III.  Analysis

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities. Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  38 
C.F.R. § 4.85.  It should be emphasized that "assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 345, 349.

The Veteran's service-connected bilateral hearing loss is 
rated zero percent under Diagnostic Code 6100.  He contends, 
in essence, that his hearing loss constitutes a compensable 
disability.

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 38 
C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative 
rating method which may be used when the pure tone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, VA will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, VA will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86 (2009).

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).   

In this case, the Board cannot apply the September 2004 
audiology results obtained at a private facility because 
although the audiological evaluation report contained the 
specific pure tone threshold results for each ear at the 
pertinent frequencies, the report did not contain speech 
discrimination test results using the Maryland CNC list.  As 
indicated above, 38 C.F.R. § 4.85(a) requires that the 
Maryland CNC list be used in calculating hearing impairment 
for VA purposes.  In addition, the Board also cannot apply 
the April 2003 and July 2004 audiology results obtained at a 
private facility because the audiological evaluation reports 
do not include the necessary test findings to allow for 
evaluation of the Veteran's hearing loss under applicable VA 
rating criteria outlined above.  In this regard, upon a 
review of the April 2003 and July 2004 audiological 
evaluation reports, although it was noted that the 
audiological testing results showed bilateral hearing loss, 
the reports did not contain specific pure tone threshold 
results for each ear at the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz, with an average pure tone threshold 
result for each ear.  Moreover, the reports did not contain 
speech discrimination test results using the Maryland CNC 
list.  Accordingly, the aforementioned private audiological 
evaluation reports cannot be used for rating purposes.   

Nevertheless, the November 2004 and June 2007 VA (QTC) 
audiological examination reports contain numerical 
interpretations of the auditory thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz, and 
explicitly indicated use of the Maryland CNC Test for speech 
recognition.  In this regard, the results from the Veteran's 
November 2004 VA audiological evaluation translate into Level 
I hearing loss for the right ear, and Level I hearing loss 
for the left ear.  See 38 C.F.R. § 4.85.  Numeric 
designations I and I correspond to a noncompensable 
disability rating under Diagnostic Code 6100.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

In addition, the audiological findings from the Veteran's 
June 2007 audiological evaluation translate into Level II 
hearing loss for the right ear, and Level I hearing loss for 
the left ear.  See 38 C.F.R. § 4,85.  Numeric designations II 
and I correspond to a noncompensable disability rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

The Rating Schedule provides for rating exceptional patterns 
of hearing impairment under the provisions of 38 C.F.R. § 
4.86.  However, the Veteran's test results do not demonstrate 
either (1) a pure tone threshold of 55 decibels or more in 
all four frequencies in any service- connected ear, or (2) a 
pure tone threshold of 70 decibels or more at 2,000 Hertz in 
any ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not 
entitled to consideration for exceptional patterns of hearing 
impairment in any ear.

As previously stated, the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria.  See Lendenmann, 3 Vet. 
App. at 349.  Thus, based on the current audiometric 
findings, the noncompensable evaluation in effect for the 
Veteran's service-connected bilateral hearing loss is 
appropriate, and entitlement to an increased (compensable) 
rating is not warranted.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, since there is a 
preponderance of the evidence against the claim, the benefit 
of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Extraschedular Rating

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  

In this case, the Veteran has submitted statements indicating 
that he has had trouble hearing and understanding 
conversations.  The examiner in 2007 noted that the Veteran 
had subjective difficulty in most listening environments and 
objectively a decrease in hearing acuity in both ears.  The 
VA examiner specifically noted that the Veteran did not have 
functional impairment resulting from his hearing loss.  The 
disability picture described does not depict an unusual or 
exceptional level of disability beyond that provided for in 
the rating schedule.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required

In addition, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the Veteran's bilateral hearing 
loss which would take the Veteran's case outside the norm so 
as to warrant an extraschedular rating.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  





____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


